El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Las apeladas radicaron una petición en la corte de dis-trito, alegando que eran respectivamente la viuda y las dos hijas legítimas de Don Eduardo Neumann G-andía; que Eduardo Neumann falleció abintestato el día 9 de septiem-bre de 1913, y que los dos hijos legítimos y Gustavo y Adela Neumann Negrón, dos hijos naturales reconocidos, fueron declarados únicos y universales herederos de dicho Eduardo Neumann, sin perjuicio del derecho usufructuario de la viuda; que la viuda y los hijos legítimos no estaban de acuerdo con los hijos naturales en cuanto al carácter de los bienes relic-tos, o sea si eran o nó gananciales; que todas las partes eran mayores de edad y solicitaban los peticionarios se nombrara un contador partidor para hacer la división o partición. La -corte negó primeramente la petición, pero luego reconsideró ■su resolución y accedió a dicha partición, nombrando como contador partidor a Don Luis Yordán Dávila. A solicitud •de Adela Neumann la orden quedó hecha • definitiva, contra *691la cual interpuso ésta recurso de apelación. La primitiva teoría de la corte y de la opositora era la de que sólo un alba-cea o administrador podía pedir el nombramiento de con-tador partidor, disponiendo el artículo 67 de la Ley de Pro-cedimientos Legales Especiales lo siguiente:
“Art. 67. — Cuando un albacea o administrador estuviere en pose-sión de todo el caudal, y hubiere satisfecho o tuviere en su poder cantidad suficiente para satisfacer las deudas y gastos de la adminis-tración, y no fuere un caso en que las partes están acordes respecto a la partición o división, deberá pedir a la corte de distrito el nombra-miento de un comisionado o contador partidor para practicar la par-tición o división.”
Sin embargo, el artículo 1026 del Código Civil, tal como fue enmendado por la ley de febrero 24, 1906, dispone lo si-guiente :
“Art. 1026. — Cuando los herederos mayores de edad, no se enten-dieren sobre el modo de hacer la partición, quedará a salvo su derecho para que lo ejerciten en la forma prevenida por la ley de procedi-mientos legales especiales aprobada el 9 de marzo de 1905.”
Este artículo aparece entre los de la sección 2a. del Capí-tulo VI, Título III, Libro III, del Cóadigo Civil, cuya sec-ción lleva por epígrafe “De la partición,” y en este caso lo que solicitan en último término los herederos es la partición de los'bienes y alegan las peticionarias que los herederos no pueden llegar a un acuerdo respecto a los bienes que han de dividirse. Aunque la verdadera diferencia en este caso es sobre lo que son o nó bienes gananciales, creemos, sin embargo, que los herederos están colocados en la misma situa-ción, por virtud del artículo 1026 del Código Civil que un albacea o administrador. En otras palabras, la intención fué conferir a los herederos entre sí los mismos derechos que pudiera tener un administrador de una finca, o sea, el derecho de pedir en caso de desacuerdo, el nombramiento de un contador, partidor. Establecido esto es evidente que el caso de Falú v. Escalera, 20 D. P .R. 522, es directamente *692aplicable. La solicitud, en ese caso, fné Lecha por nn albacea, pero la división entre los herederos estaba confundida con la necesidad de distinguir o separar los bienes gananciales y fné nombrado un contador partidor.
’ El caso tal vez podría ser diferente si la apelante hubiera demostrado que había alguna necesidad de pagar las deudas del finado, o que eran necesarios otros actos de administra-ción, pero los autos nada dicen sobre el particular y la pre-sunción es, como expresa la petición, que en el caso no está envuelta ninguna otra cuestión que la división entre los here-deros después de separar los bienes gananciales de 15s que pertenecen a Neumann en particular.
La apelante asimismo alegó que todos los bienes no esta-ban en condiciones de ser divididos, pues había una finca en litigio. Tenemos dudas de si un albacea o administrador tendría que suspender una división o partición por estar pendiente un pleito en relación con una finca en particular, pero en este caso la cuestión es sobre determinados bienes en cuanto a la viuda y los herederos en que no están envueltos ninguno de los deberes relativos a la administración.
Hay algunas otras consideraciones generales. Cuando las partes están ante la corte y no se ha determinado distinta-mente una línea de conducta, la corte tiene discreción por virtud del artículo 36 del Código de Enjuiciamiento Civil, el cual es como sigue:
“Art. 36. — Cuando por este código o por otra ley se confiera juris-dicción a una corte o funcionario judicial, se le confieren también todos ios medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no estuviere especialmente señalado en este código o en otra ley, podrá adoptarse cualquier otro procedimiento o modo adecuado que parezca estar más en armonía con el espíritu de este código.”
Creemos que si la corte no estaba directamente autori-zada observó la forma correcta en este caso.
Teníamos alguna duda en cuanto al derecho dé las par-tes para hacer que sea revisada en apelación la resolución *693de la corte de distrito. En la Ley de Procedimientos Lega-les Especiales no existe ningún precepto legal que de modo directo autorice la apelación en nn caso de esta clase. Los apelantes alegan en este caso qne ésta no era nna cnestión directamente comprendida en la Ley de Procedimientos Le-gales Especiales como se determina en las leyes de la sesión de 1905, sino nn procedimiento especial ante la Corte de Dis-trito de Ponce para resolver los derechos de las partes. En otras palabras, las partes, como hemos visto, tenían derecho a nn remedio de a cnerdo con el artícnlo 1026 del Código Civil, el cnal hace referencia a la Ley de Procedimientos Legales Especiales meramente como anxiliar. El procedimiento se-gún el artículo 1026 es por sí un procedimiento especial. La resolución en este caso era en forma definitiva y dejó resuelto un derecho terminante y, por tanto, creemos que era apelable de conformidad con el artículo 295 del Código de Enjuicia-miento Civil. En cuanto a este particular .son de aplicación los casos de Mattei v. Badillo, 20 D. P. R. 247; Olivari v. Sucesión Ramos, 20 D. P. R. 103, y Sucesores de Abarca v. Central Vannina, resuelto en marzo 9, 1916.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.